                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       CIVIL ACTION NO. 5:21-cv-363


 SCOTT P. GUTTENBERGER.,                       )
                                               )
               Plaintiffs,                     )
                                               )
               v.                              )
                                               )
                                               )
 CHRISTOPHER ANTHONY CONRAD.,                  )              COMPLAINT
                                               )        (JURY TRIAL DEMANDED)
               Defendant.                      )
                                               )
                                               )
                                               )
                                               )
                                               )
                                               )

       Plaintiff Scott P. Guttenberger (“Plaintiff” or “Mr. Guttenberger”), by and through

the undersigned counsel and pursuant to Federal Rule of Civil Procedure 7, hereby submits

this Complaint initiating the above-captioned matter against Defendant Christopher

Anthony Conrad (“Defendant” or “Mr. Conrad”). Specifically, Plaintiff brings this action

alleging certain claims for relief under North Carolina law, including: 1) libel per se; 2)

libel per quod; 3) intentional infliction of emotional distress; 4) negligent infliction of

emotional distress; 5) tortious interference with contractual relations; 6) violation of North

Carolina’s Unfair and Deceptive Trade Practices Act (N.C. Gen. Stat. § 75-1.1, et seq.);

and 7) a claim for punitive damages under N.C. Gen. Stat. §1D-1 et. seq. By asserting these

claims for relief under North Carolina law, Plaintiff seeks to recover all damages,




                                              1
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 1 of 75
multipliers, penalties, attorneys’ fees, and other remedies as may be available and

established by law. In support of these claims, Plaintiff alleges as follows:

                               PARTIES AND JURISDICTION

         1.      Plaintiff is a competent adult citizen and is a resident of the State of Florida.

         2.      Upon information and belief, Defendant is a competent adult citizen and a

resident of Wake County, North Carolina, residing at 3905 Julie Ct., Apt 1D, Raleigh, NC

27163.

         3.      Jurisdiction over this action is conferred upon this Court by 28 U.S.C. §

1332(a), as the parties are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

         4.      Venue is proper in this district as a result of 28 U.S.C. 1391(b) as Defendant

resides within this judicial district and because, upon information and belief, a substantial

part of the events giving rise to the claims occurred within this judicial district.

                                 FACTUAL BACKGROUND

                            Relevant Information Regarding Plaintiff

         5.      Plaintiff is a capable, knowledgeable, and talented professional that has built

a career in the technology and digital marketing world. Plaintiff specializes in the areas of

tech product marketing, website management, search engine optimization (SEO) strategy,

email and content marketing. Plaintiff has worked in the technology and digital marketing

industry for several years.




                                                 2
              Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 2 of 75
       6.       Plaintiff’s trade requires him to constantly engage in professional networking

and marketing to develop and maintain relationships with clients, referral sources, and

potential clients, as well as to create opportunities for his advancement in the field.

       7.       The technology and digital marketing world is now extremely competitive,

more competitive than it ever has been, and technology companies, e-commerce

companies, and digital marketing companies have a wide array of technology professionals

and those skilled in digital marketing available to select from to meet their business

demands, so Plaintiff relies on his reputation and relationship with others in the industry to

make a living.

       8.       For example, Plaintiff has often been engaged as a speaker at various

seminars and conferences for those working in technology and digital marketing. Plaintiff

has also been a guest on various technology and digital marketing Podcasts.

       9.       Speaking at such seminars and conferences is not only a networking tool for

Plaintiff’s professional development and advancement but is also a means of generating

and maintaining business. So, Plaintiff relies heavily on his professional and personal

reputation in the industry to ensure his professional success.

       10.      Plaintiff also relies to a great extent on “word of mouth” referrals from his

clients and those in the technology and digital marketing industry.

       11.      Plaintiff has worked hard and expended substantial time and effort to

cultivate and maintain a positive reputation and image within his industry.

       12.      Plaintiff’s work in developing, maintaining, and marketing his positive

reputation in the technology and digital marketing world is critical not only in so far as it


                                               3
             Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 3 of 75
opens doors for his professional advancement, but it is important for Plaintiff’s ability to

generate leads and referrals.

       13.      Not only is Plaintiff’s reputation and image important for his own

professional advancement, but technology and digital marketing companies do not want to

associate with and/or employ individuals that may compromise or put in jeopardy their

company’s reputation and image, as is true in any field.

       14.      Companies in the digital marketing world, however, are particularly sensitive

to the reputation of their employees, as data security and maintaining confidentiality of

sensitive information is now more critical that ever.

       15.      Despite the technology and digital marketing world’s highly competitive

environment, Plaintiff has built a successful career.

       16.      Prior to the incidents underlying the present action, Plaintiff had good reason

to believe that his career would steadily advance and that he would not “take steps back”

in his professional development and/or career advancement.

                                Defendant’s Wrongful Conduct

       17.      At some point in early 2019, Plaintiff discovered that someone (now known

to be the Defendant) began a campaign to defame him on the internet, primarily via the

social media platform Twitter, by making false, harassing, defamatory statements that were

intended and calculated to interfere with Plaintiff’s employment, personal life, professional

career and development, and ability to earn a living.




                                               4
             Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 4 of 75
       18.      Defendant’s campaign to make false, harassing, defamatory statements that

were intended and calculated to interfere with Plaintiff’s employment, personal life,

professional career and development, and ability to earn a living was successful.

       19.      Defendant’s conduct has caused Plaintiff to be terminated from his

employment at least two times, requiring him to take a lower paying position after each

termination, and has caused Plaintiff to suffer severe emotional distress in a variety of

ways, which has all led to Plaintiff experiencing emotional and mental health issues, and

even physical conditions.

       20.      Specifically, the defamatory and harassing campaign, which was done by

Defendant with the intent to cause damage to Plaintiff’s personal and professional life,

included the publishing of statements on the internet, particularly via Twitter, that falsely

portray Plaintiff as a rapist, serial stalker, misogynist, racist, domestic abuser, and as a

felon, among other things.

       21.      Defendant intended to conduct his defamatory and harassing campaign

anonymously, likely because Defendant knew that his published statements about Plaintiff

were harassing, patently false, damaging to Plaintiff’s personal and professional reputation,

and would expose him to legal liability if his identity were to be known and/or made public.

       22.      The substantial majority of Defendant’s defamatory, harassing, patently

false, and damaging statements made about Plaintiff were published by Defendant on

Twitter under the username/pseudonym “Rob99424749” (the “Rob Account”).

       23.      As a threshold matter, Defendant’s attempt to conceal his identity and the

fact that he was behind the Rob Account was successful until approximately late February


                                             5
             Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 5 of 75
2021. As such, Plaintiff was not aware of who was making the statements that portrayed

him as a rapist, serial stalker, misogynist, racist, domestic abuser, and as a felon until that

time.

        24.      All that Plaintiff knew about the person behind the Rob Account prior to

February 2021, was that it was likely someone Plaintiff knew and/or had worked with

because certain details included in the various Twitter posts included information that only

someone close to Plaintiff would have access to (i.e. Plaintiff’s travel schedule and

whereabouts).

        25.      Plaintiff was only able to discover that Defendant was behind and controlling

the Rob Account after a company called Socialistics, a social media marketing company,

published an interview with Plaintiff on its website.

        26.      The interview with Plaintiff posted on Socialistics’ website included a

comment section, and in response to the published interview, Defendant left a comment on

September 21, 2020 at 12:38 am, under the name “Rob,” stating: “Weird you feature a guy

who’s serial stalked numerous women for half a decade but OK. You do you….or learn to

Google a guest before associating with them.”

        27.      Because Defendant had left a comment on Socialistics’ website, Plaintiff was

able to capture the IP address and computer service port associated with the person that left

the comment. A service trace of the IP address revealed the internet service provider and

approximate geolocation of the IP address, Raleigh, North Carolina.

        28.      Thereafter, Plaintiff was able to obtain a phone number associated with the

IP address and service provider and in February 2021.


                                               6
              Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 6 of 75
       29.      Plaintiff was able to confirm that the phone number associated with the IP

address belonged to Defendant because Plaintiff and Defendant were previously co-

workers at a company called TapClicks, and Plaintiff had Defendant’s phone number saved

in his phone. Further, Plaintiff confirmed the phone number belonged to Defendant with a

mutual acquaintance, a woman that Plaintiff was engaged to at the time and was also an

acquaintance of the Defendant.

       30.      On February 28, 2021, Plaintiff called the phone number associated with the

IP address. When Defendant answered, Plaintiff was able to further confirm it was the

Defendant by the sound of his voice and Plaintiff said one word, “Rob.” Immediately

Defendant hung up and the call lasted exactly six seconds.

       31.      Thereafter, Plaintiff attempted to call the number again on March 1, 2021,

March 2, 2021, and March 3, 2021, but Defendant had either disconnected his phone

number or had blocked Plaintiff’s phone numbers as the calls would not connect.

       32.      Additionally, after Plaintiff’s phone calls to Defendant on February 28, 2021,

March 1, 2021, March 2, 2021, and March 3, 2021, the Rob Account was deactivated from

Twitter and was no longer accessible.

       33.      As mentioned above, Plaintiff and Defendant were co-workers at TapClicks,

a company providing digital marketing services until June 2020, when Plaintiff was

terminated as a result of the false statements published on the internet by Defendant via the

Rob Account.

       34.      Upon information and belief, it was while working with Defendant at

TapClicks that Defendant developed a personal vendetta against Plaintiff because of certain


                                               7
             Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 7 of 75
events that transpired and as a result of Plaintiff’s engagement to a mutual acquaintance

(the woman that had confirmed Defendant’s phone number).

        35.      While working for TapClicks, Plaintiff’s primary role was on the marketing

side and Defendant primarily worked on the sales side. Naturally, the TapClicks marketing

team and sales team had some overlap and collaborated on projects together.

        36.      Most of the overlap between the marketing team and sales team concerned

the marketing team’s communication of potential customer leads to the sales team for them

to follow up on the leads provided.

        37.      To coordinate the efforts between the marketing team and sales team, the two

teams used a software platform, Chili Piper, that helped manage email marketing, internet

advertising, and targeted sales efforts based on potential leads derived by the marketing

team.

        38.      Chili Piper allows for its users to set certain distribution rules and parameters,

which Plaintiff was responsible for determining and setting. Ultimately, the distribution

rules and other parameters set by Plaintiff would direct the sales team’s efforts. For

instance, Plaintiff was responsible for setting the parameters for TapClicks’ internet

advertising spend, geolocation advertising, targeted email advertising, etc.

        39.      On several occasions, without Plaintiff’s knowledge, approval, or the

authority to do so, Defendant accessed the Chili Piper software and reset and/or redefined

the parameters and distribution rules that Plaintiff set.

        40.      After Plaintiff discovered that Defendant had been resetting and/or

redefining the parameters and distribution rules set in Chili Piper, Plaintiff was forced to


                                                 8
              Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 8 of 75
escalate the issue within TapClicks and had to involve the CEO and the VP of Human

Resources, as Defendant’s unauthorized alterations were disruptive and insubordinate.

       41.      Upon information and belief, Plaintiff’s escalation of the issue and involving

of TapClicks executives is a substantial reason, if not the sole reason, for Defendant’s

personal vendetta against Plaintiff that sparked his campaign to defame, harass, destroy

Plaintiff’s personal and professional life, and damage his ability to earn an income and

advance in the industry.

       42.      Shortly after Plaintiff was forced to escalate the issue and involve

TapClicks’ executives, the Rob Account became active in April 2019, and Defendant

started publishing the defamatory and patently false statements about Plaintiff which are

set forth in detail below.

       43.      When the Rob Account became active in April 2019, the “introduction” or

“bio” line stated: “Exposing the truth of a serial stalker, who claims to be the victim of the

woman he abused.” See the Rob Account bio information, attached hereto as Exhibit 1.

Upon information and belief, by all reason, the Rob Account “bio” referred to Plaintiff.

       44.      As soon as the Rob Account became active, the defamatory, harassing,

patently false, and damaging publications Defendant made about Plaintiff via the Rob

Account continued consistently through February 2021, and include:

             • On April 10, 2019, the Rob Account published: “What do
               @SkotTheMarketer    @TapClicks    @AbuseinV    @DeaneTwins
               @SalyersTwins and @crime_twin have in common….hmmm #felony
               #DomesticAbuse #MeToo #fbi #FBI”;




                                               9
             Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 9 of 75
• On April 14, 2019, the Rob Account published: “Move on Scott G, your ex
  is scared because of your tempter and acts of violence. Stop using proxies to
  violate court Orders #TimesUp”;

• On April 13, 2019, the Rob Account published: “Funny how Scott G claims
  to be a victim of abuse then mocks a rape victim for “not reporting”;

• On April 14, 2019, the Rob Account published: “What a loser
  @skotthemarketer is…. Won’t let go of his ex, continues to stalk and abuse,
  then mocks those who try to show him how childish he is…. I can’t imagine
  employing his criminal ass…@tapclicks should take notice”;

• On April 23, 2019, the Rob Account published: “Take notice @tapclicks …
  You hired a criminal”;

• On April 24, 2019, the Rob Account published: “The FBI visited this man
  because he posed a threat. They didn’t visit him to listen to his side. They
  were documenting the actions of an abuser ….. @skotthemarketer stop
  harassing your victims”;

• On May 6, 2019, the Rob Account published: “Like clockwork…the man
  running @abuseinv,@crime_twin @skotthemarketer and every part of this
  madness returns all at the same time. Geotags are tied to all tweets you asshat.
  Stop #domesticviolence. Stop #stalking your ex!”;

• On June 26, 2019, the Rob Account published: “Imaging being so foolish as
  to engage in a relationship with a man who stalks his ex and has even been
  investigated by federal police! A stain on any who associate with him hiding
  behind blogs and shell accounts. The truth will come out @skotthemarketer
  @tapclicks @tapanalytics”;

• On July 5, 2019, the Rob Account published: “@NinjaCatPPC and
  @tapanalytics made the mistake of hiring a stalker in the #metoo era. Shame
  they didn’t just ask @skotthemarketer why he wont move on with his life
  instead of committing #libel #TimesUp #domesticabuse”;

• On July 25, 2019, the Rob Account published: “If only they would pass this
  in #Hawaii …. @skotthemarketer refuses to stop stalking his married ex
  ….no wonder he hates #WomensRights #WomensRightsAreHumanRights
  #TimesUp #metoo #DigitalMarketing #stopcyberstalking”;




                                  10
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 10 of 75
• On August 7, 2019, the Rob Account published: Which is sad as its so
  obvious he’s behind a continued campaign of terror and #misogyny”;

• On August 26, 2019, the Rob Account published: “When you meet #stalker
  and #felon @skotthemarketer what does he tell you about first? #veganism
  or his ex who he refuses to stop #cyberstalking!”;

• On August 31, 2019, the Rob Account published: “Imagine hiring a
  #cyberstalking #narcissist @Skotthemarketer @tapclicks @NicnjaCatPPC
  @boathousecapital”;

• On August 31, 2019, the Rob Account published: “Especially when you
  abuser uses his employer to shield his stalking @skotthemarketer @tapclicks
  @NinjaCatPPC @BoathouseCap”;

• On October 7, 2019, the Rob Account published: “Funny how
  @skotthemarketer went dark on his libel and slander the more this case heats
  up. #DigitalMarketing world take notice of this nutjob. @tapclicks
  @RavenTools @NinjaCatPPC”;

• On October 13, 2019, the Rob Account published: “@skotthemarketer is a
  stalker and slanderer”;

• On October 27, 2019, the Rob Account published: “And now he’s back
  seeking another woman in the same place….I wonder why the last one
  left….must have been another woman abusing poor Scott”;

• On October 27, 2019, the Rob Account published: “@tapclicks
  @luminacomms @RavenTools @BoathouseCap why do you continue to
  allow @skotthemarketer to #abuse and #harass a woman while lying about
  where he is?”;

• On October 30, 2019, the Rob Account published: “reminding everyone this
  creed still stalks his ex gf then claims to be a victim”;

• On February 13, 2020, the Rob Account published: “A failed marketer
  sneaks around in Colombia with off limits ladies and refuses to believe others
  know all about it and suddenly he is an expert on a second language.”;

• On March 10, 2020, the Rob Account published: “Block me, protect you
  account, stalk your new exs….the truth always comes out
  @skotthemarketer….and I know much more than you think. Delete you


                                 11
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 11 of 75
   “insurance” files. They’ll only incriminate you @tapclicks @RavenTools
   @Lumina Comms @SanJosePD”;

• On March 14, 2020, the Rob Account published: “Bring back your “team’s”
  accounts. @tapclicks would appreciate not being associated with your
  #misogyny and inability to #LearnEnglish”;

• On December 30, 2020, the Rob Account published: “OK rapist bro. Post a
  shirtless video about this thread. You won’t.”.

• The Rob Account published: “What’s even more hilarious is claiming to be
  a girl in her 20s… Crazy how desperate Scott G is to cyberstalk his ex after
  she’s married.”;

• The Rob Account published: “Yawn, can’t wait for Scott G to move on and
  stop hijacking victim’s hashtags for his own sick mission. Abuser claims to
  be abused…. Peak sickness @AbuseinV and @skotthemarketer both used to
  harass a rape victim….shame”;

• The Rob Account published: “@crime_twin and his many accounts
  continues to violate the order of protection against the @DeaneTwins and
  @SalyersTwins … Incredible how he is trsted to work in marketing with a
  major company. #Stalker #domesticsbuser Scott Guttenberger…ask his
  employer why they support this!”;

• The Rob Account published: “As the man who claims to a) Not be a
  stalker/felon and b) owner of the proxy accounts goes silent each time he
  leaves the country, is it any wonder why the evidence always points to him?
  His ex moved on, why can’t he? #timesup #believeallwomen
  #enddomesticviolence”;

• The Rob Account published: “The actions of a man who’s moved on with
  his life…continuing to harass an abuse victim via his sock accounts to all 4
  followers @skotthemarketer @tapclicks @twincrime @tapanalytics”;

• The Rob Account published: “@SkotTheMarketer your ex and her family
  won’t have you stalking follow them. Your sorry shell accounts will be
  followed more than your joke of a conspiracy #pepesilva #DigitalMarketing
  #liar #metoo #domestic abuse #timesup”;

• The Rob Account published: “You can’t hide your past @skotthemarketer”;



                                12
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 12 of 75
• The Rob Account published: “He’s not a Colombian. He’s a carpet bagger
  gringo He’s a serial stalker and he’s a shitty marketer”;

• The Rob Account published: “Tweets that won’t age well. Cyberstalker,
  lawsuit dodger, and black face fanatic. What an employee to have on
  staff….and future public servant….my sides #racist #misogyny #MeToo
  #TimesUp @Skotthemarketer @tapclicks @LuminaComms #loac”;

• The Rob Account published: “Doxing private citizens…recording and
  editing conversations….cyberstalking his married exgf….hiding from
  lawsuits like a coward…also your trusted “privacy expert”
  @skotthemarketer #metoo #timesup #believewomen #WhitePrivilege”;

• The Rob Account published: “@akotthemarketer is not a good person. He’s
  not a hero…rather a scumbag who avoids justice.”;

• The Rob Account published: “Countdown to @skotthemarketer virtue
  signaling while continuing to cyberstalk his ex gfs.”;

• The Rob Account published: “I wonder why @skotthemarketer always has
  troubles with women…especially those who support #metoo
  #cyberstalking”;

• The Rob Account published: “Im shocked by the irony… imagine working
  or hiring a serial stalker and rapist. #Epstein and @skotthemarketer would
  be on the same ring of hell…#timesup #MeToo #EqualityCantWait
  #believewomen        #blueliesmatter     #narcissitic  abuse    @tapclicks
  @Boathousecap @NinjaCatPPC”;

• The Rob Account published: “Sad that @tapclicks @tapanalytics
  @RavenTools @BoathouseCap haven’t caught onto @skotthemarketers
  hidden crimes. #metoo #TimesUpPayUp #stalker #domesticabuse
  #DigitalMarketing”;

• The Rob Account published: “@TapClicks why didn’t you take a stand on
  this? Hiring a serial stalker…..#shameful”;

• The Rob Account published: “Hilarious that this #victim cries on @youtube
  videos then represents his company in a #libel campaign… I hope he realizes
  that its legal to fire an employee who damages their brand like @tapclicks
  and @NinjaCatPPC by committing #rape then #cyberstalking while
  representing them”;


                                13
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 13 of 75
             • The Rob Account published: “@LuminaComms hilarious you haven’t
               picked up on the #misogyninst @skotthemarketer is. I’m sure your #womxn
               staff felt something weird with him @darylmcnutt”;

             • The Rob Account published: “Why can’t he post on Twitter like he used to?
               @AgencyAnalytics would love to hear about his saga like his last two
               employers did. May he can run away from another horrible woman….or he
               could admit he’s a creep”;

             • The Rob Account published: “@agencyanalytics and @tapclicks and
               @NinjaCatPPC must really appreciate you associating them with violations
               of #dataprivacy #cyberstalking”;

             • The Rob Account published: “Literally the pot calling the kettle. Vegan
               rapist bro who stalks any girl smart enough to reject him.”;

             • The Rob Account published: “Continuing the pattern of narcissism, abuse
               and violations of protective orders… sad”;

See the various Twitter posts, attached hereto as Exhibit 2.

       45.      Of importance is the fact that many of Defendant’s false, defamatory, and

harassing statements on Twitter included “tags” to Plaintiff’s employers, companies

investing in Plaintiff’s employer, and/or clients that maintain Twitter accounts. See Exhibit

2. Specifically, Defendant tagged TapClicks, Boathouse Capital (a TapClicks investor),

Agency Analytics, and Ninja Cat. See Exhibit 2.

       46.      Tagging a particular Twitter account directly links the post to the tagged

profile and notifies that user of the post including their tag.

       47.      For example, when Defendant posted, “Im shocked by the irony… imagine

working or hiring a serial stalker and rapist. #Epstein and @skotthemarketer would be on

the same ring of hell…#timesup #MeToo #EqualityCantWait #believewomen

#blueliesmatter #narcissitic abuse @tapclicks @Boathousecap @NinjaCatPPC”, the tag

                                              14
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 14 of 75
@TapClicks would directly link to the TapClicks Twitter profile and would notify that

account of the tagged post.

       48.       Additionally, Defendant used various “hashtags” in the above-referenced

Twitter publications, including but not limited to:

             •   #rape
             •   #DigitalMarketing
             •   #DomesticAbuse
             •   #MeToo
             •    #fbi
             •    #stalking
             •   #stopcyberstalking
             •   #cyberstalking
             •   #racist
             •   #misogyny

       49.       Hashtags, denominated by the “#” symbol allow Twitter users to search for

and view all posts that include a particular hashtag.

       50.       For example, a Twitter user could perform a search on the platform by the

hashtag “#rape”, and all Twitter posts including that hashtag would be returned as search

results.

       51.       Therefore, not only did Defendant directly tag Plaintiff’s employers,

companies investing in Plaintiff’s employer, and Plaintiff’s clients with his false public

postings about Plaintiff, but he allowed for anyone to search for his posts by including

hashtags.

       52.       Defendant’s false statements published on Twitter could be viewed by

anyone, not just Twitter account holders. People without Twitter accounts are still able to

view profiles that are not private and search for posts by hashtags.


                                             15
            Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 15 of 75
                                  Damage to Plaintiff

      53.    As a direct and proximate result of Defendant’s defamatory, false, and

damaging statements made via the Rob Account, Plaintiff’s employment with TapClicks

was terminated in June 2020.

      54.    Upon information and belief, TapClicks terminated Plaintiff’s employment

because continuing to employ him, considering Defendant’s false publications, reflected

poorly on the company and TapClicks did not want to be associated with someone that has

such disturbing allegations made against them.

      55.    Specifically, one day in June 2020, Plaintiff was informed that he needed to

be on a phone call with the TapClicks CEO and representatives from the human resources

department. During this call, Plaintiff was informed that his employment with TapClicks

was being terminated because of the allegations made against him by the Rob Account.

      56.    Upon information and belief, Defendant intended to publish defamatory,

false, and damaging statements about Plaintiff to interfere with his employment with

TapClicks and disrupt his professional career and development, which was successful.

      57.    Plaintiff’s annual compensation with TapClicks when he was terminated was

approximately $170,000.

      58.    After Plaintiff was terminated from TapClicks, Plaintiff began working for a

digital marketing company based in Canada, Agency Analytics, in July 2020.


                                           16
         Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 16 of 75
       59.    Plaintiff worked for Agency Analytics until his employment was terminated

in November 2020.

       60.    Plaintiff’s termination from Agency Analytics in November 2020 was the

direct and proximate result of Defendant’s defamatory, false, and damaging statements

made via the Rob Account. Plaintiff was again told by Agency Analytics that he was being

terminated from his employment as a result of the Rob Account Twitter posts.

       61.    Plaintiff’s annual compensation with Agency Analytics when he was

terminated in November 2020, was approximately $170,000.

       62.    Upon information and belief, Defendant intended to publish defamatory,

false, and damaging statements about Plaintiff to interfere with his employment with

Agency Analytics and disrupt his professional career and development, which was

successful.

       63.    When Plaintiff was terminated from his employment with Agency Analytics,

Plaintiff was residing in Hawaii and renting an apartment for approximately $2,000 a

month. As a direct and proximate result of his termination from Agency Analytics and no

longer having income from employment, Plaintiff could no longer afford to rent the

apartment and had to relocate to live with family.

       64.    After Plaintiff was terminated from Agency Analytics in November 2020,

Plaintiff diligently searched for a new, comparable position within the technology and

digital marketing industry, but was not able to secure employment until June 2021.

       65.    In June 2021, Plaintiff secured employment in the technology and digital

marketing world yet was forced to accept a position that pays substantially less than what


                                            17
         Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 17 of 75
he was making with TapClicks and Agency Analytics as a result of the Rob Account

Twitter posts and a seven (7) month gap on his resume.

       66.    The position Plaintiff secured in June 2021, is compensated at approximately

$100,000 annually.

       67.    As a direct and proximate result of Defendant’s efforts to defame Plaintiff,

interfere with his professional and personal life, Plaintiff’s career, personal life, and earning

potential have suffered substantially.

       68.    In addition to the harm to his occupational reputation, earning potential, and

overall career, Defendant’s defamatory and false allegations have caused Plaintiff to suffer

severe emotional and mental health issues. Plaintiff suffers from an extreme amount of

personal embarrassment, anxiety, fear, and harm with respect to his personal reputation as

someone who treats women (and all persons) with respect, and as someone who does not

engage in physical violence or sexual assault.

       69.    Plaintiff describes spending greats sums of his time anxiously worrying

about who has seen Defendant’s Twitter posts, through which he claims that Plaintiff is a

domestic abuser, rapist, misogynist, racist, serial stalker, and felon.

       70.    Plaintiff is unsure how to address the allegations made in Defendant’s

Twitter posts with his friends, family, members, and acquaintances; and the prospect of

doing so, or failing to do so, fills Plaintiff with a great amount of stress and anxiety daily.

       71.    Additionally, Plaintiff’s emotional and mental health has been damaged so

severely that he has had to see physicians and has been prescribed anti-depressants to help

him cope with the depression, stress, and anxiety he feels daily.


                                               18
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 18 of 75
       72.    Moreover, the damage to Plaintiff’s emotional and mental health has been so

severe that it has impacted his physical well-being, as Plaintiff has had to seek treatment

from physicians to perform certain bodily functions that were not an issue before Defendant

engaged in his campaign to defame, harass, and destroy Plaintiff’s personal and

professional life.

                     PLAINTIFF’S FIRST CLAIM FOR RELIEF

                                Defamation – Libel Per Se

       73.    The previous paragraphs and exhibits attached hereto are realleged and

incorporated by reference.

       74.    Defendant wrote and/or caused to be published the false statements

referenced herein about Plaintiff.

       75.    Defendant      published    the        referenced   statements   by   knowingly

communicating and/or causing them to be distributed so that they reached one or more

persons other than Plaintiff, and such persons understood Defendant’s statements.

       76.    Defendant’s statements about Plaintiff were false.

       77.    Defendant’s statements are libelous on their face, in that they allege that

Plaintiff has committed infamous and immoral crimes of moral turpitude.

       78.    Defendant's statements are facially defamatory in that they allege that

Plaintiff has raped women, is a racist, serial stalker, domestic abuser, misogynist, felon,

and tend to hold Plaintiff up to disgrace, ridicule or contempt as set forth herein.

       79.    Defendant’s statements are facially defamatory in that they tend to prejudice

or impeach Plaintiff in his trade, profession, occupation, or means of livelihood.


                                                19
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 19 of 75
         80.   Defendant’s statements are further facially defamatory in that they tended to

prejudice or impeach Plaintiff 's reputation.

         81.   No innuendo, colloquium, explanation or extrinsic facts are required to

understand Defendant’s statements which, when considered alone, allege that Plaintiff

committed the crime of rape, is a racist, serial stalker, domestic abuser, misogynist, and

felon.

         82.   Plaintiff is a private figure.

         83.   The subject matter of Defendant’s libelous statements is not a matter of

public concern.

         84.   Defendant’s statements were not made on a privileged occasion.

         85.   Defendant’s statements were made recently enough so as to not fall outside

of the North Carolina’s Statute of Limitations, making this Complaint timely.

         86.   When Defendant made these statements about Plaintiff, Defendant knew

they were false and made them with malice.

         87.   Plaintiff has been damaged as a proximate result of Defendant’s defamatory

conduct in an amount in excess of $75,000 (twenty-five thousand dollars) to be proven at

trial.

         88.   Plaintiff has suffered actual, special, pecuniary damages as a proximate result

of Defendant’s libel.

         89.   Defendant’s allegations regarding Plaintiff constitute libel per se and are of

such nature that they had the immediate tendency to impair Plaintiff’s reputation, to

impeach Plaintiff in his trade, occupation, profession, or means of livelihood, and that they


                                                20
           Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 20 of 75
hold Plaintiff up to disgrace, contempt, or ridicule. Therefore, Plaintiff is entitled to a

conclusive presumption of damage to his reputation and character and of malice on the part

of Defendant.

                       PLAINTIFF’S SECOND CLAIM FOR RELIEF

                                   Defamation – Libel Per Quod

       90.      The previous paragraphs are realleged and incorporated by reference.

       91.      Defendant wrote and/or caused to be published the false statements

referenced herein about Plaintiff.

       92.      Defendant        published   the        referenced   statements   by   knowingly

communicating and/or causing them to be distributed so that they reached one or more

persons other than Plaintiff.

       93.      Defendant’s statements about Plaintiff were false and Defendant knew or

should have known that they were false were it not for Defendant’s intentional and/or

reckless disregard for the truth.

       94.      Defendant’s statements about Plaintiff are not matters of public concern and

Plaintiff is a private figure.

       95.      To the extent that Defendant’s statements about Plaintiff are not defamatory

on their face, or are subject to multiple interpretations, those statements become

defamatory when they are considered in connection with innuendo, colloquium, and

explanatory circumstances as alleged throughout this Complaint.

       96.      Defendant’s defamatory conduct was the actual and proximate cause of harm

to Plaintiff.


                                                   21
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 21 of 75
         97.    Defendant acted with actual malice toward Plaintiff in publishing the false

statements. Therefore, Plaintiff is entitled to an award of punitive damages.

         98.    Plaintiff suffered special damages including pecuniary loss as a proximate

result of Defendant’s defamatory statements, in an amount to be shown and proven at trial.

                      PLAINTIFF’S THIRD CLAIM FOR RELIEF

                        Intentional Infliction of Emotional Distress

         99.    The previous paragraphs are realleged and incorporated by reference.

         100.   Defendant’s conduct as set forth herein has been extreme and outrageous,

going beyond all possible bounds of decency, and should be regarded as atrocious and

utterly intolerable in a civilized community.

         101.   Defendant’s conduct was further intended to cause and has caused Plaintiff

severe emotional distress.

         102.   As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered from depression, anxiety and fear such that no reasonable person could be

expected to continually endure Defendant’s continued harassment, false and defamatory

statements, and intentional damage to Plaintiff’s personal and professional life.

         103.   As a direct and proximate result of Defendant’s conduct, Plaintiff has been

forced to incur substantial, actual expenses such as medical bills, treatment, and mental

health counseling.

         104.   Defendant’s wrongful conduct proximately caused actual, pecuniary damage

to Plaintiff in an amount in excess of $75,000.00; such amount to be shown and proven at

trial.


                                             22
           Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 22 of 75
         105.   In addition, as Defendant’s conduct in this matter has been both wanton and

malicious, Plaintiff should further be entitled to an award of punitive damages against

Defendant.

                      PLAINTIFF’S FOURTH CLAIM FOR RELIEF

                         Negligent Infliction of Emotional Distress

         106.   The previous paragraphs are realleged and incorporated by reference.

         107.   Defendant’s conduct as set forth herein has been extreme and outrageous,

going beyond all possible bounds of decency, and should be regarded as atrocious and

utterly intolerable in a civilized community.

         108.   Defendants’ negligent conduct has directly and proximately caused Plaintiff

severe emotional distress.

         109.   As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered from depression, anxiety and fear such that no reasonable person could be

expected to continually endure Defendant’s continued harassment, false, and defamatory

statements, and intentional damage to Plaintiff’s personal and professional life.

         110.   As a direct and proximate result of Defendant’s conduct, Plaintiff has been

forced to incur substantial, actual expenses such as medical bills, treatment, and mental

health counseling.

         111.   Defendant’s wrongful conduct proximately caused actual, pecuniary damage

to Plaintiff in an amount in excess of $75,000.00; such amount to be shown and proven at

trial.




                                             23
           Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 23 of 75
       112.      In addition, as Defendant’s conduct in this matter has been both wanton and

malicious, Plaintiff should further be entitled to an award of punitive damages against

Defendant.

                       PLAINTIFF’S FIFTH CLAIM FOR RELIEF

                      Tortious Interference with Contractual Relations

       113.      The previous paragraphs are realleged and incorporated by reference.

       114.      Plaintiff was an employee of TapClicks and Agency Analytics when

Defendant engaged in the wrongful conduct described herein.

       115.      Defendant was not a party to the employment relationship Plaintiff had with

either TapClicks and/or Agency Analytics.

       116.      Defendant knew of Plaintiff’s employment relationships with TapClicks and

Agency Analytics and knew and intended for his conduct to interfere with Plaintiff’s

employment.

       117.      Defendant intentionally caused TapClicks and Agency Analytics to

terminate their employment relationships with Plaintiff.

       118.      Defendant intentionally interfered with Plaintiff’s ability to maintain

employment with both TapClicks and Agency Analytics.

       119.      Defendant’s actions were without any legal justification or privilege.

       120.      Defendant acted with malice.

       121.      Defendant’s actions were harmful to Plaintiff and were without legal

justification.




                                                24
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 24 of 75
         122.   Defendant’s motives in interfering with Plaintiff’s employment were not

reasonably related to the protection of any business interest of Defendant.

         123.   Defendant’s wrongful conduct has proximately caused Plaintiff monetary

loss in the form of lost revenue, lost earning potential, and lost career advancement in an

amount to be shown and proven at trial.

         124.   Defendant’s wrongful conduct proximately caused actual, pecuniary damage

to Plaintiff in an amount in excess of $75,000.00; such amount to be shown and proven at

trial.

                      PLAINTIFF’S SIXTH CLAIM FOR RELIEF

Violation of North Carolina’s Unfair & Deceptive Trade Practices Act, N.C. Gen. Stat.

                                       §75-1.1 et. seq.

         125.   The previous paragraphs are realleged and incorporated by reference.

         126.   Defendant’s conduct constitutes unfair and/or deceptive acts in that they had

a capacity or tendency to deceive.

         127.   Defendant’s unfair and/or deceptive conduct and publications were relied

upon by TapClicks and Agency Analytics and had the capacity or tendency to deceive

them.

         128.   Defendant’s false statements were unfair and/or deceptive in that the effect

on an average consumer hearing such statements would be to believe that their employee

had committed rape, is a serial stalker, racist, domestic abuser, criminal, misogynist, and

was unfit for employment.




                                              25
           Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 25 of 75
         129.   Defendant’s conduct was unfair and/or deceptive in that it was libelous per

se and defamatory.

         130.   Defendant’s conduct constituted unfair and/or deceptive trade practices in

that Defendant caused made, published, or circulated statements, assertions or

representations which were untrue, misleading, or deceptive to TapClicks and/or Agency

Analytics, who are in the business of digital marketing, about Plaintiff in the conduct of

his employment.

         131.   Defendant’s conduct constitute unfair and/or deceptive trade practices in that

Defendant made, published, disseminated, or circulated, publications which are false and

said publications were calculated to injure Plaintiff, a person engaged in the business of

digital marketing.

         132.   Defendant committed unfair and/or deceptive acts by intentionally

interfering with Plaintiff’s employment with TapClicks and/or Agency Analytics and

intentionally inducing them to terminate Plaintiff’s employment.

         133.   Defendant’s unfair or deceptive acts were in or affecting commerce.

         134.   Defendant’s conduct occurred within the time prescribed by North Carolina’s

Statutes of Limitations, and Plaintiff’s Complaint is therefore timely.

         135.   Defendant’s unfair and/or deceptive acts have proximately caused Plaintiff

financial harm in the form of lost revenue, earnings, and career advancement.

         136.   Defendant’s unfair and/or deceptive acts proximately caused actual harm to

Plaintiff in an amount in excess of $75,000.00; such amount to be shown and proven at

trial.


                                              26
           Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 26 of 75
       137.   Defendant's conduct entitles Plaintiff to trebled damages and attorney’s fees.

                     PLAINTIFF’S SEVENTH CLAIM FOR RELIEF

Plaintiff’s Claim for Punitive Damages Against Defendant Pursuant to N.C. Gen. Stat.

                                        §1D-1 et. seq.

       138.   The previous paragraphs are realleged and incorporated by reference.

       139.   Defendant’s wrongful conduct was the proximate and actual cause of

compensatory damages suffered by Plaintiff.

       140.   Fraud, malice, willful or wanton conduct was present in Defendant’s

conduct, and was related to the compensatory damages suffered by Plaintiff.

       141.   Defendant’s conduct involved the conscious, intentional disregard of and

indifference to the rights and safety of Plaintiff.

       142.   Defendant’s conduct was motivated by a sense of personal ill will toward

Plaintiff which activated or incited Defendant which resulted in harm to Plaintiff.

       143.   Defendant’s conduct was egregious.

       144.   Defendant’s conduct was not vicarious or performed on behalf of another.

       145.   Defendant’s conduct and motives were reprehensible, in that they were to

cause harm to Plaintiff in his personal and professional life.

       146.   Defendant’s wrongful conduct has caused injury to Plaintiff that posed a risk

of serious harm in that it put Plaintiff at risk of wrongful incarceration for crimes he did

not commit and caused Plaintiff to lose his employment and means to earn a livelihood.

       147.   Defendant was aware of the probable consequences of his wrongful conduct.




                                              27
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 27 of 75
        148.   Defendant knew or should have known that his wrongful conduct was

reasonably likely to result in harm, injury, or damage to Plaintiff. In fact, Plaintiff engaged

in such conduct with the intention of causing such results.

        149.   Plaintiff suffered actual damages as a proximate result of Defendant’s

conduct.

        150.   Defendant’s conduct was not a one-time instance, it was a continued and

sustained campaign to defame Plaintiff and cause harm to his personal and professional

life.

        151.   Upon information and belief, Defendant is able to pay punitive damages.

        152.   Punitive damages are likely to deter Defendant and others from committing

similar wrongful acts.

        153.   Plaintiff’s claim for punitive damages incurred as a result of Defendant’s

conduct is in excess of $75,000.00; such amount to be shown and proven at trial.

WHEREFORE, Plaintiff respectfully prays this Honorable Court as follows:

    1. Order Defendant to pay Plaintiff’s all actual, presumed, punitive and other damages

        legally available to Plaintiff as a result of Defendant’s false, defamatory statements,

        intentional and/or negligent infliction of emotional distress, tortious interference

        with contractual relations, and unfair or deceptive trade practices;

    2. Order that Defendant pay special and punitive damages to Plaintiff;

    3. Order that Plaintiff’s costs and reasonable attorney’s fees associated with this action

        be taxed against Defendant;

    4. Order that any damages award against Defendant and in favor of Plaintiff be trebled;


                                              28
           Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 28 of 75
   5. That should this matter be tried, that trial be before an impaneled jury;

   6. Grant such further and other relief as this Honorable Court deems just and proper.



Respectfully submitted,



This the 10th Day of September 2021.




                                                             s/ Gregory D. Whitaker___
                                                                    Gregory D. Whitaker
                                                                          N.C. Bar 51065
                                                                    Attorney for Plaintiff
                                                                       Parton Law PLLC
                                                              122 North McDowell Street
                                                         Charlotte, North Carolina 28204
                                                               Telephone: (704) 376-4488
                                                                     Fax (704) 731-0904
                                                       Email: GWhitaker@PartonNC.com




                                            29
         Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 29 of 75
                                CERTIFICATE OF SERVICE

        The Undersigned Counsel certifies the foregoing PLAINTIFF’S COMPLAINT has been
filed with the United States Court for the Eastern District of North Carolina, using the electronic
case filing system of the Court. The electronic case filing system sent a “Notice of Electronic
Filing” to all attorneys of record who have consent to accept service by electronic means.



                                                              s/ Gregory D. Whitaker_____
                                                                        Gregory D. Whitaker
                                                                             N.C. Bar 51065
                                                                        Attorney for Plaintiff
                                                                           Parton Law PLLC
                                                                  122 North McDowell Street
                                                             Charlotte, North Carolina 28204
                                                                  Telephone: (704) 376-4488
                                                                         Fax (704) 731-0904
                                                           Email: GWhitaker@PartonNC.com




                                                30
          Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 30 of 75
  EXHIBIT 1




Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 31 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 32 of 75
  EXHIBIT 2




Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 33 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 34 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 35 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 36 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 37 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 38 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 39 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 40 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 41 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 42 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 43 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 44 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 45 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 46 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 47 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 48 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 49 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 50 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 51 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 52 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 53 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 54 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 55 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 56 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 57 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 58 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 59 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 60 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 61 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 62 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 63 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 64 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 65 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 66 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 67 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 68 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 69 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 70 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 71 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 72 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 73 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 74 of 75
Case 5:21-cv-00363-M Document 1 Filed 09/10/21 Page 75 of 75
